Title: To James Madison from Richard O’Brien, 16 September 1802
From: O’Brien, Richard
To: Madison, James


					
						Esteemed Sir
						Algiers The 16th. of Septr. 1802
					
					Your letter of the 10th. of May I have recd this day inclosed to me Open in one from Consul 

Gavino of the 30th. Of July informing me he recd. Said letter The 25th. July.  What motive has given it 

this great detention, I further Cannot trace, or Divine.
					Such Vouchers as Can be Obtained in this Country I shall use my Endeavours to procure but I shall 

Observe I cannot have or procure others different, then the Consuls of other nations.  The 

Circumstances and System of transacting affairs in this Country will not admit of it.  This Circumstance 

I have fully detailed in My former Communications to The department of State, And Verbally to Mr. 

Pickering & Walcott, Before I left Philadelphia, to Come as The Consul for The US. to Algrs. for The 

Settlement of The Peace Stipulation of Maratime and Military Stores.  I have a turkish Certificate with 

The Seal of the regency Affixed thereto, and in The Same Manner for The first. two yrs. of The 

Annuities, & the Same for The Settlement of The 4 years Annuities in November last as detailed in My 

dispatches & Statements which you acknowledge to have recd.  I think the whole of last novembr. 

dispatches fully explains, The Motives & amts. The disburstmints, and expenditures of Money on our 

affairs, So as to remove every difficulty on this Subject with The Secretary of the treasury.
					You will please Sir to look at yr. letter which accompanied the 30 thousd dollars for the Cash 

payment of one yrs. annuities, and had I not there done as I did—The Amt. of The Cargo of the 

Washington would not have turned out, to more on the annuities then The One half which it cost in 

Philadelphia—it was by my haveing it in my power On the Cash paymt to Bribe The Ministry &c. 

That gave me The Opportunity of Obtaining extra prices on The Articles which Composed the Cargo 

of The Wn. & the Same System I had adopted in Settleing The peace Stipulations & the first 2 yrs. 

Annuities. I  Observe that without The aid and influence of Bacris & Busnachs in this Country, That our 

affairs, would be badly of if left Entirely at The Mercy, of The dey and ministry.
					in the margin: peace Stipulations of Stores and presents to Tunis amt.  Then Consider The Expences of The Voyage of The wn. 
					On a Consul comeing to Algiers he must give the Usial Consular presents.  The amt. Varies in Some 

respects relative to the nation he represents, and allso, how the affairs of his nation Stands with The 

Regency.  On this Same Occasion, perhaps he might give Something extra, to keep impending 

difficulties at a distance in order to gain time to advise and remdie the evil.  The Consular present will 

amt. from 17 to 21. Thsd. dollars, perhaps more or less.  For this there is no receipt, ever given, by the 

dey, Ministry or any other person of this govt.
					The Bennial present amounts if procured in Algiers to 15 or 17 thousd. dollars.  No receipts is given for 

the Same but they are noted in The books of the Regency the time They are given So that they should 

know when they become again due.
					All other Occasional and extraordinary presents feese gratuities &c. of every description given by a 

consul to The dey Ministry &c. no receipts whatsoever for the Same is given—The Consul Only Stateing 

The motive and amt. and necesity he was under for So doing to The Govt. he represents.  What would 

the dey Ministry &c. directory Say to me if I demanded of them receipts for The Money and presents 

which I gave on the Settlemt. of the peace Stipulation, The 2 yrs. Annuities &c. On the Cash payment & 

Settlemt. of the 4 yrs. Annuities  One did not know what the other did—nor yet knew What The other 

recd. but they might Suppose—but would any one of them under this Consideration have given me a 

receipt for The Sum of Money or presents he recd.  His receipt in My power or in the power of anyone, 

That on an occasion inclined, to do the Same person an injury, would be in this Country Equal to 

putting his life & property into my power & possesion  Further it is only by intermediate persons that 

business of this nature is Managed.  The Jews at the directory acts as the ferryboats between The 

Consuls, The dey and Ministry, on all like Occasions of Bribes gratuities &c. on great affairs  my letter with The Statement of accounts was dated The 25th. of Novembr.  Would the Jews put Themselves in the power of the Consl. to give him receipts that 

They were a party in bribeing The ministry & that they recd. allso a gratuity for their Services and aid on 

the business.  I beleive that Such Vouchers of this nature on all Such or like Occasions is never given in 

any Country even Where that, The house and papers of persons is Sacred or invoilable, but this is not 

the Case under This govt.  Suspicion will take away the life of Any Suberit, but by detecting Such 

Vouchers As in Some respects as you require would be The destruction of The Ministry Jews directory 

and all persons Concerned in the Same.  Even if it is not Safe in this Country for a Consul to record or 

note The Same although necesity & A regard to his official duty & Character Obliges him for if discoverd. it might throw him into Chains And his Country into A Sudden and 

destructive War of Seizing his fellow Citizens & confiscating their property  Further whether the Consuls 

Signs The Jews accts. or the Jews Signs The Consuls, theire can be no great difference As to The 

Authenticity of the Same.   This whole business Must depend On the Honour Honesty & Patriotism of 

The Consul, and if his nation Cannot put This required And necessary Confidence in him, They Should 

Send A person or persons whom they Could More fully depend and rely on. you will observe that the Customs of this Country is prior to our Laws whom cannot alter algerine 

Customs & Usages On all those affairs—If I 

have ever deviateing from My true Course in Studying & Steering for The interests of the UStates, 

it has been owing to Contrary winds Currents &c. that would make & Oblige me to fall of 3 or 5 

points but whenever Circumstances permitted I Clung as Close to My Course as posibly in power and 

has never failed to detail the necesity of thus deviateing to my Owners The Govt of The US—and I trust 

that on reviewing my whole conduct in this long Voyage to Barbary That They and all Concerned will 

Consider that I have not made them a bad voyage.  The Marketts was not good for sevrl. Articles, and 

further we had made no bargain or Stipulation that, we Should get what prices we thought proper  All 

on this tack was left to The mercy and generosity of this Govmt.
					Observe that When the present dey Came to be the head of this govt. that he demanded As a present, 

A Regalia in maratime & military Stores Equal to our peace Stipulation.  This I, and the Swede evaded by 

a lucky Combination of events: but the dean Govt. acquised to give that regalia, and brought The first 

Cargo, of the Same, When the Swede Consl. & I Seen the necesity & policy of this only Singeing the 

dean & Saveing his govt. from Sending the rest, in order not to expose our managmt. on this 

business, to save our govts. from this great expence & prevent Us from being Obliged to acquise and 

bring The Same As is Customary for a new dey &ca. Ministry to demand & receive exclusive of other 

presents feese and gratuities.
					Further When the Brig Mary Capt. Israil of Philadelphia belonging to Messrs. yard &c. was brought in 

to Algiers with a valuable Cargo of wine (Cherry) Said Vessel haveing no Meditteranean pass. or other 

requisite documents, With More than 1/2 a Crew, The Enemies of Algiers, by my exertions I Saved 

Vessel Cargo & Crew.  I did my duty but those affairs with many others Seems to be buried in Oblivion 

in The department of State.
					I shall presume to ask you Sir If you ever Seen the instructions which was given to me by the Ex Govt. 

for Conducting their affairs in Barbary.  You will perceive that it is difficult to define the powers of a 

	tributary consul to This Regency  They seem to be of that nature & Substance That he is to act for The 

interests of his Country.  This Sir I have not deviated from So far as has been in My power in order to 

Save The peace & prevent The US. from a Sudden War  The Consequence thereof Must be well Known to 

you & Sensibly felt by my Seafaring Brethren whose lot would be Captivity.
					I hope the US frigates in the Meditteranian will make The requisite impresion on the govt. of Tripoli So 

as to terminate The war agreeable to the present wish & desire of the President, but The 

Misunderstanding between the US. and Morrocco keeps 1/2 our Meditteranian force in the Vicinity of 

Gibraltir—This with the Success of the tripoli Corsairs in Captureing Swedes &c Americans will induce the 

Pascha of tripoli to demand perhaps more then the Govt. of The US. has authorized to give.  Further 

last yr. tripoli offered to make a truce with Commodore Dale but it was rejected.  Permit me to observe Sir that if we now purchase the peace with tripoli it is The Same thing as giveing A bounty to Algrs. & 

Tunis to do over acts and make extra demands.  The war might have been prevented had My advice 

been followed As, detailed by me to Mr. Smith & The Secretary of State, and as Stated in My dispatches 

by The Ship Brutas Capt. brown which latter dispatches was recd. at The department of State, in 

december 1800—and Commodore Dale did not make his appearance at Gib from The US. until The 

latter end of June last year.  I feel as a native Citizen of The US. a degradation that my Country after 

receiving from Tripoli Such Gross insults, Should Sue Search & purchase a peace from Tripoli the Most 

insignificantest power in The world.  The Event & inducement might Answer a Mercantile idea but must 

be Humiliateing & dishonourable in a great degree to The Citizens in general of a great & riseing 

nation—however all in my power Shall be done to Contribute to The will & desire of The President of 

The UStates.  Relative  to  keeping  The  dey  of  algiers  in  proper  temper towards The 

UStates nothing Shall be Omited on my part, & to favour The Views of The Govt. but I am sorrow yr. 

letter is so barren or makes no mention of The Vessel & Stores on the Annuities being forwarded for 

Algrs. If yr. letter dated The 17th. of July 1802. has as follows: I have only to add that no delay will 

be made in Collecting and forwarding the Balance of The order     of which The G W Cargo is The first. You have repeatedly been informed That Those articles is much looked for &c. Expected—the detention 

of them at this crisis might leave it out of my power even in the dowries to keep the dey & ministry in 

proper temper towards the UStates.  To toutch on our peace with Tripoli with The dey he would expect 

a gratuity for his letter &c. Services—& he would first ask me where is The Stores on the Annuities the 

prest. bond of our friendship  Therefore I have not thought it good policy to wake a sleeping Lyon—it might be the means of avoiding A small evil and running us on to a great one—nor do I renounce the 

Orriginal Idea that the influence of Algiers with Tunis & Particularly with Tripoli—on or relative to our 

Affairs Should not be omitted or abandoned.
					It has falln. Through on acct. of difference of Opinion & for want of Oyle in The lookout lamps or Watch 

towers.  The influence of Algiers is A more Effectul check on tripoli Then what our 2 yrs. frigates has 

proved to be.
					Relative to The appointmt. of Mr. Cathcart as the Consul of the UStates, at Algiers, I apprehend there 

will be Some difficulty on this Subject from The following Considerations.
					1.  First That in The year of 1787, Mr. Cathcart was punished for A detection with a Moorish 

woman, put in prison in The pallace and rec’d. 500  Bastenados and on this acct. would have lost his 

head but by The influence of Capt. George Smith, Then a page to The dey Bobba Mahomet, beged 

of, only to receive The floging.
					2d.  The Pascha of Tripoli, wrote The present dey of Algiers That, when the Portugee Ship of war 

Carried into tripoli the algerine Corsair & Crew in October 1800 that owing to the intreauges of Mr. 

Cathcart with The portugee Comdt. That it occasioned The Pascha of Tripoli to give 4. or 5 thsd. dollars 

for the Schooner Corsair, & this Circumstance got such a strong hold of the Brain of the dey that 

with all My reasoning arguments & Justification in favour of Mr. Cathcart that he was innocent of 

this malicious Charge, that notwithstanding I could not Errace the idea or stain from the Mind of 

the dey.  This Circumstance I fully detailed to The Then Secretary of State but I presume, it did not 

Occur to him you, or The president when they Thought of Selecting Mr. Cathcart for Algiers.
					3d.  It is not Customary at Algiers to receive a Consul that has been a Consul with A moorish govt. as 

Morrocco Tunis or Tripoli.  Algiers being A turk govt. Considers it to be beneath their dignity.  Of This 

We have had Some Examples.  6 yrs. past The Govt. of Denmark appointed their Consul at Tunis to be 

the Consul at Algiers but on his arrival here this govt. rejected The Consul—and assigned As a motive 

that it was beneath their dignity & Contrary to Their Custom to receive A Consul from an inferiour 

Court & demanded Such a Consul as Denmark Would Send to Constantionople, or London.  The Dean. 

Govt. had no alternative but to: appoint another & Sent here in Lieu, the prest. Dean Consul Mr. Bilee, 

Which was then a Capt. in the Marine of Denmark  Further in november 1800 Mr. Skjoldebrand, The 

Swede Consul had a great difficulty in establishing Mr. Agrill as a temporary agent  The Regency 

objected to him because he was the Swede Charge des affairs at Moroco & had A face like a moor.  The 

wanted Aman with Something of a turk look & face, and finally Sweden Sent here the present Consul 

Judge Northerling well Known to All Americans as their friend during The war Which time he resided, As 

Swede Judge at St. Bartholomews  The Regency objected to The appointment of the British Consul 

Falcon as An intreauging Character and, That he was too young  His Govt. insisted That Mr. Falcon 

was a good Character & that The 2d. Objection he would be daily remidying.  Those Subjects in 

Some respects I have detailed in My Koran dispatch by The Wn., but had a delicy in writing those 

Circumstances relative to Mr. Cathcart notwithstanding The fallshoods wrote by him & a Confederate 

Colleage against me to yr. office.  They had their Views.  I dispice Envy hatred & Malice & has Sufficient 

to do in this Country to attend to My Official duty.
					Under These Considerations which in general must be unknown to you and the president, will not The 

appointment be Considered here More as an affair to insult & irritate Than to Consolidate friendship 

between This regency & the US.? and under these Considerations I have My fears that this Govt. will 

reject and not receive Mr. Cathcart, As the Consul for the UStates.  If you Should disbelieve Me relative 

to the 1st. & 3d. Objections you Can Collect information from the prest. dutch Consul, whom was in 

Algiers in 1787. or of Any of the American Captives of 1785 now in the UStates & that was at Algiers, 

during The Event of The 500. Bastn.  
					Mr. Bille & Consul Norderling Can give you information on the 3d. 

Objection, & as to the 2d. I again observe it has fully been detailed by me to The dept. of State.
					You will Observe that The late dey Hassien Bashaw Sollicited of The Govt. of the US. for Mr. Cathcart to 

be The Consul  True, but you will Observe that Mr. Cathcart was a great favourite with Hasien Pascha 

Whom is no more.  The present dey is a very differt. Character in Many respects, but The Then govt. of 

the US. had their Motives for not appointing Mr. Cathcart, to Algiers, notwithstanding they Knew his 

	Abilities, and gave the appointment to me without my ever Searching or Seeking for The Same in Any 

respect, and further without ever Consulting me On the Subject, untill the public papers announced 

to me, at Portland that I was to be The consul for The US. at Algiers.
					I do not pertend to Say that those objections Cannot be overcome, removed or done away, but I 

have My fears that they Cannot be removed even in A temporary Manner with out money and presents, 

perhaps from 8 to 12 Thsd dollars, & perhaps they might be of That nature and have taken Such Root 

& Made Such Strong impresion On the heads of this govt. That Money and presents would not admit 

the will of the President haveing The desired Effect.  Even Should Mr. Cathcart be received without any 

of those objections Still on Occasions, they will be revived and made a pretence for Sending of the 

Consul, after they have got The Consular present in order to pave the way, to have a new Consul, and 

receive new Consular presents, and to Stifle those Stated objections, the Consul will have Occasionally 

to be Makeing presents.  Even That I had 99 friends to aid me in removeing with the dey & Ministry 

those objections which is    venable They regency can Make notwithstanding One person in Opposition 

might So work on the dey as to do away the influence of the 99. which would be to aid me to Carry into 

Effect The will of The president.
					Under These Considerations, Whatever Will be The Event I Shall Secure Myself with Such Vouchers as 

will in every respect Justify my conduct and prove that I left no Stone Unturned on my part to do What 

yr. letter of the 10th. of May requires and Shall not Consider Myself Justifyable in resideing Any 

longer in Algiers, if Mr Cathcart Shld. be rejected, Only in Case that my departure Should endanger the 

peace, and that The dey Will let me depart.  It Must be evident to you After My repeated Applications, 

for a person to be Sent here As My Successor, that I Can have no desire of remaining in this Country, 

when once I have the Presidents leave to return to The UStates but this Event Might throw me and 

yr. affairs into a disagreeable Situation, but I need not assure you that nothing Shall be omited or 

left undone on My part to Serve The interests of The UStates and Contributeing My aid to have The will 

of the president haveing its desired effect.  I shall give Mr. Cathcart if received here as Consul or any 

other person Whom the president Shall Send every information in my power relative to The Conducting 

in the best manner The affairs of the UStates with This regency—but Sir I think it incumbant on me 

to Keep possesion of all My own papers, Journals dispatches &c. to Ansr. in A Chiefe respect As 

Vouchers & Testimony of My Conduct in this Country dureing The time I have resided here as The 

Consul for The UStates.  With These &c. I shall I trust be able to Justify My Conduct fully to The 

Govt. of The UStates, if They Should think proper to make An Enquiry into The Same, Or yet to 

require Any Explanation or informations relative to any Affairs Committed to My Charge or Care.  Those 

papers, I shall if required give to The Dept. of State to peruse and have Copyed, in order to Send to The 

Consul whom Shall Succeed me.  I am sorrow that funds is not forwarded to pay our debts at Algiers 

and to Sustain our Credit, as if neglected it will be the ruin of our affairs—except The US. 

establishes directly a Shure Credit Somewhere adjacent to Algiers Where the Consul will have it in 

his power to draw on for such Sums as Events or Emergencies will require.
					You will permit me Sir to repeat and Observe that even if the UStates Should be at peace with all the 

Barbary States, that it will be requisite to keep in this Sea 4 frigates—without them what Security 

from Barbary Caprice will A Valuable and Extended Commerce of the US. have  If not all will be left 

at The Mercy of the winds & waves  This affair I fully explored in My notes on the peace with 

Algiers Tunis & Tripoli & the Same Was deposited in the office of State before I left Philadelphia with 

Presidt. Wn.  Before the treaty of Algiers was ratifyed Capture of the Portugee frigt. and the arrangemt. of Spain with this regency in 

June last    is much against The affairs of The deans Swedes 

Dutch & Us but The french from the 6th. to The 16th, of August in Some respects has humbled 

the pride of the dey.  This I take to be a temporary affair.  The dey will be induced in future 

to Wrangle with those That Cannot Awe him.  He has to arrange an old Complaint with his friends the 

British.  The Same time There is 2 portugee 74 Gunships a frigt. & Corvetta Cruising These 6 days of 

this port but There is none of the Algerine Corsairs at Sea.  The Object of the portugeese is to try to 

Catch Some Algerine Corsairs or Cargoes of Merchandize—or a load of turks recruits from the levant in 

order to have it in their power to Make Something of a Change for The 400 portugee Captives here 

Which The dey demands for them One million of dollars The first cost which with the Usual 15 pr. Cent 

presents & Comisions will amt to nearly 1 1/2 Millions of dollars.  The Same time this portugee 

Squadron Cruising of this port is to make The requisite impresion in order to effect the ransom and if 

within moderate bounds the peace for portugal  The Spanish Consul is Charged to take and Embrace 

Any advantage or favorable opportunity which Should turn up to Obtain The 2 Objects in pursuit of.  If 

The Portugeese Should Succeed in the peace the W. Ocean is free to Them And our Commerce As well 

as other nations is exposed in both Seas  Under this Consideration I presume The President will See in 

A Stronger point of View The necesity Of our Keeping A Squadron of our frigates in this Sea to 

gaurd & protect & Keep the Evil minded in awe.
					You mention That my bill in favour of Capt. Shaw is paid & one in favour of My Mother for 200 dollars  

You will observe Sir that the first is a public affair  The latter is a private one out of my salary.  I think 

The labourer is worthy of his  hire, but do you intimate, That no draughts of mine for My 

Salary Shall be paid  I Shall draw on you Sir for The whole amt. of My Salary and will thank you to let 

me know, what Sums is paid out of My Salary by The department of State, as I shall want to 

make a Remittance to pay a debt I owe for Money advanced me on My private account.
					Permit me to observe that, on my Reviewing The Letters of Mr. Pickering Gn. Marshall Mr. Lee & yours of 

the 10th. of May that in general there is not that attention paid to Barbary affairs which The 

magnitude of the business requires.  Yr. letter of the 10th. has left the US. affairs without a Credit in 

the power of the Consul, and not A word, relative to the Vessel with The much looked for Annuity 

Stores &c. notwithstanding in my dispatches by the Wn. you must See how presing I have wrote you on 

the Subject.  You will Consider Sir that the neglect Cannot be as anything personal to me  It must 

tend to the prejudice of The interests of the US. in Such a Country as this  If The Contents of yr. open 

letter of the 10th. had fallen into the Brain of the dey, he would Conclude that the US. did not intend to 

Send the required Stores on the Annuities and had in a manner protested or Quarrenteened the accts. 

of yr. own agent.  This Circumstance might have given us a Sudden War, for The Dey would Observe 

that if The US. intended to Send The Regalia that  they would not omit mentioning it in a particular 

manner.       It is Evident that yr. letter has been wrote in A hurry when Such A main point is omitted and I trust in 

future, that those requisite affairs—relative to Barbary will be fully attended to.  If not, we might, have a 

war.  Would not The US. make an Enquiry into The Cause of The great national Calamity.  7 wise & 

foolish Virgins, had no Oyl, in the Consular lamps on this occasion.  The Consuls dispatches, & the 

letters he recd. in Ansr. from The department of State would Come before The Public That great 

Tribunal which would Judge.  Permit me to inform you that in Sweden Denmark and Batavia there is 

Committees established to aid The department of state in the affairs of Barbary, which makes all affairs 

Move go & Come in order.  I am in Some respects Sensible of the Multiplicity of business which you 

have to Attend to, but being fully Sensible of my official duty as The Servt. of The US. I am under The 

necesity of Stateing to you those facts and Circumstances, and with all due respect submiting Them to 

your Superior wisdom and abilities.  I beleive Sir If I have a Right Idea of yr. Character you would 

Consider it in me to be a Crime of the greatest magnitude in not giveing you this requisite information, 

which if attended to will I hope tend to The interests of the US. but if neglected, The result must be 

evident to you and all whom it doth or may Concern.
					Our affairs with Barbary as yet has not been fully discused in order to establish A System.  On My 

arrival at The departmt. of state I hope I shall be able to inform you of many particulars which will 

promote our affairs much in this Country.  The US. named first a Norfolk Capt as Consul for Algrs.  He 

was not to be found,  next Sent or named an ambasador  He went to his long home.  Next appointed 

Paul Jones  He died in Paris.  Next The mision of Mr Lamb and Randel well known to The prest. Presidt.  

Next Col. Humphreys Mr. Donaldson, Skjoldebrand Junior & Mr. Barlow—Mr. famin Mr. Clarke as 

Charge des affairs—untill I have been the first Consul of The US. regularly established at Algiers.  Of 

Course from all those there must be a variety of information but Should A Consul Steer by a system 

Chart made 6 yrs. past his Courses at prest. he and his nations affairs would Soon go to ruin.
					The Chiefe of My Motives for requesting, That, the US Govt. would Send a person to algiers to be 

Charged with theire affairs, orriginated from the following Considerations.  First, That I do not enjoy a 

good state of health.  Next That The Govt. of the US. neglected their Stipulations and left The Consul 

without funds or a credit only As he Searched for the latter  Next That The purport of My dispatches 

was not attended to.  From these Considerations, The result would be war & losses, and perhaps by my 

arrival in at The US. I might give Such information As would prevent it.  Next That I had A young 

family, which in Case of extraordinary events, and the Custom of this barbarous Country would be The 

Victims of Slavery and despotism, and that to give them a Security in The land of liberty was a duty 

incumbant on me that had experienced and is fully Sensible of what would be Their lot and fate, on 

extra events.  Both the old and prest. administration was in a main point of View The Same thing to 

me That was of no party, but That of the faithfull Servts. of the UStates.
					I pray you Sir to View The purport of this long letter in a true and favourable light That nothing has 

induced me to its Contents—but to Serve and Contribute to The interests of The US. and for The 

requisite information for The department of State.  I pray you will present my most respectfull dutifull 

Thanks to The presidt.  Be you ever Convinced Sir of the Sincere regd. and Esteem with which I 

have The honour to be Very respectfully yr. most obet. Servt.
					
						Richd. OBrien
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
